                  Case 19-51062-JKS               Doc 32      Filed 05/26/21        Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE



    In re:                                                            Chapter 11

    WOODBRIDGE GROUP OF COMPANIES, LLC,                               Case No. 17-12560 (JKS)
    et al.,1
                                                                      (Jointly Administered)
                            Remaining Debtors.


    MICHAEL GOLDBERG, as Liquidating Trustee
    of the Woodbridge Liquidation Trust, successor in
    interest to the estates of WOODBRIDGE GROUP
    OF COMPANIES, LLC, et al.,                                        Adv. Proc. No. 19-51062 (JKS)

                                     Plaintiff,                       Ref. Docket Nos. 26, 27

             v.

    WIENIEWITZ FINANCIAL, LLC, a Tennessee
    limited liability company; and TRAE
    WIENIEWITZ, an individual,

                                     Defendants.


                                         AFFIDAVIT OF SERVICE

STATE OF OHIO                       )
                                    ) ss.:
COUNTY OF FRANKLIN                  )

ANGELA CHACHOFF, being duly sworn, deposes and says:

1. I am employed as a Case Manager by Epiq Class Action & Claims Solutions, Inc., located at
   5151 Blazer Parkway, Suite A, Dublin, Ohio 43017. I am over the age of eighteen years and
   am not a party to the above-captioned action.


1
         The Remaining Debtors and the last four digits of their respective federal tax identification number are as
follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC
(0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks, California
91423.
                 Case 19-51062-JKS         Doc 32     Filed 05/26/21     Page 2 of 4




2. On May 11, 2021, I caused to be served the:

       a. “Order Approving Stipulation for Judgment against Wieniewitz Financial, LLC and Trae
          Wieniewitz,” dated May 10, 2021 [Docket No. 26], and

       b. “Judgment Pursuant to Stipulation of Judgment against Wieniewitz Financial, LLC and
          Trae Wieniewitz,” dated May 10, 2021 [Docket No. 27],

by causing true and correct copies:

  i.      enclosed securely in separate postage pre-paid envelopes and delivered via first class mail
          to those parties listed on the annexed Exhibit A.


3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                       /s/ Angela Chachoff
                                                                       Angela Chachoff
Sworn to before me this
12th day of May, 2021
/s/ Andrea R. Speelman
Andrea R. Speelman
Notary Public, State of Ohio
Commission Expires March 21, 2024
Case 19-51062-JKS   Doc 32   Filed 05/26/21   Page 3 of 4




                    EXHIBIT A
Case 19-51062-JKS   Doc 32   Filed 05/26/21   Page 4 of 4
